Citation Nr: 1821374	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for head pain.


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held in February 2018 by means of video conferencing equipment with the Veteran in Columbia, South Carolina before the undersigned Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's hearing loss is not related to service and did not manifest to a compensable degree within one year of separation from service.

2. The Veteran's tinnitus did not manifest during and is not otherwise related to service, and did not manifest to a compensable degree within one year of separation from service.

3. The Veteran does not have a current disability of the head manifested by pain.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.307, 3.309 (2017).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.307, 3.309 (2017).

3. The criteria for service connection for head pain have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

A. Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss, which he asserts is due to head trauma sustained during service.  A "hearing loss" disability is defined for VA compensation purposes under 38 C.F.R. § 3.385.  In this case, the Veteran's bilateral hearing loss meets the definition under 38 C.F.R. § 3.385; however, the evidence does not show that his hearing loss is related to service.

During his February 2018 hearing, the Veteran testified that he was involved in a fight and was hit on the head during service.  See Transcript at 5.  He stated that he was in the hospital for 5 days due to an eye injury and skull fracture.  Id. at 6.  He testified that his hearing loss did not become a problem until a couple of years after service.  Id. at 7.

The Veteran's service treatment records show that in September 1952 he was involved in a bar fight.  He was treated for a laceration above the left eye.  His vision was "o.k."  A skull fracture was not indicated and the record does not show that he was hospitalized.  The only record showing hospitalization is dated in March 1952.  At that time, the Veteran was admitted for 5 days for treatment of appendicitis.  Service treatment records do not show that he was admitted to a hospital for a head injury.

Also of record is the January 1953 separation examination.  The Veteran's whisper test was normal; he did not have audiometric testing.  The examination report does not show a head injury or residuals.  Serology testing showed compliment fixation (CF) positive 2+.  A notation from a venereal disease consultation indicates that the Veteran had been treated in 1950 prior to service, which was detected on pre-induction serology.  He was hospitalized for 12 days and received 12 injections of penicillin.  Once he entered service, he had monthly serology and spinal fluid testing, which showed negative results.  The clinician stated that there was no syphilis register in the Veteran's records but that there probably was one in existence.  His physical examination was normal and the clinician believed that doubtful serology reflected adequate treatment. 

The first evidence of a hearing loss disability is noted in private treatment records dated in December 1979.  In October 1987, the Veteran reported having had hearing problems for the last 7 years.  The provider observed that in 1979, testing showed mild to moderate hearing impairment in the left ear and a severe hearing impairment in the right ear.  Similar results were noted in 1980, at which time he was issued a hearing aid for the right ear.  Since 1980, the Veteran had extreme deterioration of the left ear hearing acuity while the right ear remained stable.  The Veteran denied having tinnitus.  He did not report an in-service head injury or relate his hearing loss to service.

In June 1999, the Veteran's private provider recommended a cochlear implant.  The Veteran did not report the in-service head injury or indicate any relationship between his hearing loss and service.  He did not report tinnitus.

A February 2014 statement from the Veteran's daughter indicates that she observed his hearing worsening in the late 1970s.  She indicated that he eventually received hearing aids.  She said he told her that he was hit in the head while stationed in Japan and was hospitalized for 4 to 5 days with a fracture.

During the October 2014 VA audiology examination, the Veteran reported that he sustained hearing loss after being hit on the right side of his head above his ear while breaking up a bar fight during service.  He said he was told that he had a fracture and reported that he was hospitalized for 8 to 10 days following the incident.  He denied exposure to noise during service.  After service, he worked in the mills for 37 years, but he wore hearing protection.  He denied recreational noise exposure.  He stated that he started wearing hearing aids about three years after separation from service.

The examiner noted that the Veteran was treated after a bar fight in September 1952.  She noted that the record did not show a skull fracture or hospitalization.  She also documented the hearing loss shown in 1979, which was moderately-severe to profound hearing loss in the right ear and mild to moderate hearing loss in the left ear.  She stated that the Veteran's hearing loss in 1979 was consistent with the right ear being worse than the left, and that the right ear hearing loss could have been from head trauma based on the degree, type, and configuration of the hearing loss.  She concluded that it is at least as likely as not that the hearing loss in the right ear began due to an event that happened during service, such as the hit on the head during a fight.

Regarding the left ear, she stated that testing in 1979 showed minimal hearing loss in the left ear when compared to the right.  She noted that his medical history showed suspected syphilis prior to service and noise exposure following service.  She indicated that hearing loss in both ears was progressive in nature and that syphilis is known to cause hearing loss as is exposure to noise for 37 years.  The examiner was not able to determine the nature of the hearing loss in the left ear because there were multiple possible reasons for hearing loss.  She recommended that a medical provider be consulted to address syphilis and its impact on hearing loss as it was outside of her scope of practice.

Regarding tinnitus, she was unable to provide a medical opinion regarding its etiology without resorting to speculation.  The Veteran reported that tinnitus started a couple of years after service.  She indicated that it was possible that tinnitus is due to reported head trauma or due to suspected syphilis noted at separation.  She recommended that a physician be consulted.

In a November 2014 addendum, the examiner stated that she found no reason to believe the Veteran was not a good historian.  She stated that while documentation was not found regarding the reported head fracture or hospitalization, his records are incomplete due to fire and records might be missing.  Regarding tinnitus, the Veteran reported onset as a couple years following military service.  She found that tinnitus is less likely than not due to military noise exposure since noise exposure in the military was denied.  The Veteran did not specifically state that his tinnitus started with the reported blow to the head, though tinnitus can result from head trauma.  She also stated that tinnitus can also be a symptom associated with syphilis.  Medical literature indicates that tinnitus and hearing loss may occur following the conclusion of treatment for syphilis.  She could not determine if the tinnitus is related to the reported head trauma in service.

In November 2014, the Veteran had a VA examination with a physician.  At that time, the Veteran indicated that his hearing loss began 4 or 5 years after service.  The examiner noted that service treatment records were involved in a fire but that the available records show that in 1950, prior to service, the Veteran was treated for positive serology with a series of penicillin injections.  The Veteran had no memory of this treatment.  The examiner reviewed the record showing head trauma over the left eye with sutures, although the Veteran said the injury was on the right side.  The examiner opined that it is less likely as not that the hearing loss is related to service because the history of trauma being the causal agent is doubtful.  He stated that hearing loss would and should have been immediate and the intensity questionable after the injury.  Rather, the examiner found that the history of positive serology is compatible with the type of hearing loss, clinical presentation, and bilateral loss.  He further opined that tinnitus is the result of the bilateral hearing loss that was caused by the positive serology.

The Board has considered all of the evidence but finds that it does not show a nexus between the Veteran's bilateral hearing loss and service.  Regarding indications from the VA examiners that the Veteran's service records are fire related, the Board observes that his service records appear to show signs of damage due to fire.  VA has a heightened duty to assist in these cases.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005).  However, the evidence shows that the RO requested all records via the Personnel Information Exchange System (PIES) from the National Personnel Records Center (NPRC) and National Archives and Records Administration (NARA).  Responses from these facilities do not indicate that the Veteran's records were lost due to fire and NPRC responded that all available records were provided in October 2014.  The claims file includes service personnel and treatment records, including dental records.  Thus, the Board has determined that the records from NPRC have been associated with the claims file.  The Board finds no indication that other available outstanding military records exist, that any additional efforts to obtain the missing records would be futile, and all records identified by the Veteran as relating to this claim have been obtained to the extent possible.  Moreover, the record contains sufficient evidence to make a decision on the claims addressed herein.

Regarding the hearing loss claim, service connection cannot be granted on a presumptive basis because the evidence does not show that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  First, there are no medical records indicating complaint or treatment of hearing loss within one year of separation from service.  Second, the Veteran's lay statements are not sufficient to establish that his hearing loss began within one year of separation from service.  Generally, the Veteran is competent to report when he noticed symptoms of hearing loss.  However, in this instance, his reports have been inconsistent.  For example, he told the VA audiologist that hearing loss started during service, he testified before the Board that he noticed hearing loss a few years after service, and in 1987, he reported a decline in hearing since the late 1970s.  However, even if his reports had been consistent, a hearing loss disability for VA compensation purposes is determined by testing per 38 C.F.R. § 3.385.  As a layperson, the Veteran is not competent to determine whether his hearing loss was of the severity to warrant a compensable rating within one year of separation from service.  Accordingly, the Board finds that the evidence does not support a finding of service connection on a presumptive basis.

The Board also finds that service connection for bilateral hearing loss is not warranted on a direct basis, to include as due to an in-service head injury.  Notably, the Veteran has not alleged and the evidence does not show that his hearing loss is due to noise exposure during service.  Regarding the in-service head injury, the competent evidence does not show a nexus between the injury and bilateral hearing loss.  The November 2014 VA physician opined that the Veteran's hearing loss is not related to the in-service head injury because hearing loss from a blow to the head would have been immediate.  As noted above, the Veteran has been inconsistent in his reports of when he first noticed hearing loss.  He has indicated that hearing loss started during service, within a couple of years after service, and almost 25 years after service.  Thus, his lay statements are not credible for determining when his hearing loss began.  The medical evidence shows that the Veteran did not report hearing loss or any ear problems at separation from service.  The first indication of hearing loss is dated in 1979.  Moreover, the Veteran's daughter noticed that his hearing started deteriorating in the 1970s.  Thus, the evidence does not suggest any immediate hearing loss following the in-service injury to the head.  Further, the examiner found the history of positive serology, which was treated prior to service, compatible with the Veteran's type of hearing loss and clinical presentation.  Notably, the VA audiologist acknowledged that per the reviewed medical literature, tinnitus and hearing loss may occur following the conclusion of treatment for syphilis.  The VA physician found no nexus between service and hearing loss.

The Board has considered the Veteran's lay statements asserting a nexus between his head injury and service.  However, while he is competent to report and describe the head injury and his symptoms of hearing loss, he is not competent to report a nexus between the head injury and his bilateral hearing loss.  The underlying pathology leading to the Veteran's hearing loss cannot be readily observed by laypersons and he does not have the medical expertise to identify the cause of his hearing loss.  Thus, his lay assertion of a nexus between his in-service head injury and current hearing loss does not constitute competent evidence and is not probative.

The Board acknowledges the October 2014 opinion and November 2014 addendum opinion from the VA audiologist, which indicate a nexus between the reported injury to the right side of the head and his right ear hearing loss.  However, her opinion is based on the Veteran's report that his right ear hearing loss started during service after his head injury.  She did not acknowledge the report of medical history form, which the Veteran completed at separation from service and shows he denied having ear trouble at that time.  She did not address the lay statement from his daughter, which indicates that his hearing acuity deteriorated in the late 1970s.  Moreover, the examiner disregarded the private treatment record dated in 1987 which indicates that his hearing loss started in the late 1970s.  In this case, the Board finds that the Veteran's statements made to his provider in 1987 are more probative regarding the onset of his right ear hearing loss because his statements were more contemporaneous with the manifestation of his hearing loss and in turn, are more reliable.  Accordingly, the Board finds that the examiner's opinion is not probative because she did not consider all of the facts, to include prior lay statements.

The Board has considered the Veteran's lay statements asserting a nexus between service and tinnitus.  However, while he is competent to report and describe the head injury and his symptoms of tinnitus, he is not competent to report a nexus between the head injury and his tinnitus.  The underlying pathology leading to the Veteran's tinnitus cannot be readily observed by laypersons and he does not have the medical expertise to identify the cause of his disability.  Thus, his lay assertion of a nexus between his in-service head injury and current tinnitus does not constitute competent evidence and is not probative.

Consequently, since the evidence does not show that his hearing loss manifested to a compensable degree within one year of separation from service, and without a competent nexus between the Veteran's bilateral hearing loss and service, to include his head injury, the Board finds that service connection for bilateral hearing loss cannot be granted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  The appeal is denied.

B. Tinnitus

The Veteran seeks service connection for tinnitus, which he claims is related to the head injury he sustained during service.  The evidence shows a current diagnosis of tinnitus; however, it does not show a nexus between tinnitus and service.

First, the Veteran does not contend and the evidence does not show that his tinnitus started during and continued since service.  The January 1953 separation examination and report of medical history do not show report of tinnitus.  The Veteran denied having tinnitus in October 1987 and in 2014, he told the VA examiners that his tinnitus started a couple of years after service.  During his hearing before the Board, the Veteran indicated that his tinnitus had been present for 49 years, which indicates that he may have had the symptom since the late 1960s.  Thus, there is no evidence of chronicity or continuity of symptoms since service.

Second, the Veteran does not contend and the evidence does not show that his tinnitus is related to noise exposure during service.  In the November 2014 addendum opinion, the VA audiologist specifically found it less likely than not that tinnitus is due to military noise exposure because the Veteran denied exposure to noise during service.

Also, as discussed above, the Veteran's estimates onset of tinnitus to the late 1960s which is over 10 years after service discharge.  Given there is also no evidence or allegation of manifestation in the first post service year, service connection for tinnitus is not warranted on a presumptive basis (under 38 U.S.C.A. § 1112 ) as a chronic disease that manifested to a compensable degree in the first post service year. 

Finally, regarding the Veteran's assertion that his tinnitus is related to the in-service head injury, the Board finds that service connection is not warranted.  In the October 2014 opinion and November 2014 addendum opinion, the VA audiologist indicated that she could not determine without speculation whether the Veteran's tinnitus is related to service.  She explained that tinnitus could have been caused by the in-service head injury or his pre-service treatment for syphilis.  She noted that medical literature indicates that tinnitus and hearing loss may occur following the conclusion of treatment for syphilis.  She recommended that an opinion be obtained from a physician.  As discussed above, the November 2014 opinion from the VA physician determined that the Veteran's bilateral hearing loss was not due to the in-service head injury and was compatible with the type of hearing loss and clinical presentation following treatment for positive serology, or syphilis.  In turn, he found that tinnitus was the result of bilateral hearing loss caused by the positive serology. 

Consequently, without evidence of a competent nexus between the Veteran's tinnitus and service, to include his head injury, the Board finds that service connection for tinnitus cannot be granted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  The appeal is denied.

C. Head Pain

The Veteran seeks service connection for a disability described as head pain.  During his hearing, he stated that his pain started after he was struck in the head during service.  See Transcript at 13.  However, other than the Veteran's reports during the hearing, the evidence does not show complaints of a disability of the head manifesting as head pain.  Treatment records are silent for complaints related to this claimed disability.  While the Veteran is competent to describe his pain, he is not competent to identify the underlying pathology causing his pain.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Accordingly, without competent evidence of a current disability, service connection for a disability of the head manifesting as pain cannot be granted.  The appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for head pain is denied.





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


